Citation Nr: 0113718
Decision Date: 05/16/01	Archive Date: 07/18/01

DOCKET NO. 00-04 068               DATE MAY 16, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a bilateral hand
condition, claimed as stiffness of the wrists and fingers.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for a left knee disability.

6. Entitlement to service connection for a left hip disorder.

7. Entitlement to service connection for a right shoulder
disability.

REPRESENTATION

Appellant represented by: Pennsylvania Department of Military
Affairs Bureau for Veterans Affairs and Assistance

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from April 1989 to January 1999.
This case comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision dated in August 1999, from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh,
Pennsylvania (RO).

REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 was
signed into law. Veterans Claims Assistance Act of 2000, Pub. L.
No. 106-475, 114 Stat. 2096 (2000). This act introduces several
fundamental changes into VA's adjudication process which impact on
the veteran's claims of entitlement to service connection for the
disorders on appeal. As these procedures could not have been
followed by the RO at the time of the August 1999 rating decision,
and as these procedures are more favorable to the veteran than
those previously in effect, further development is in order.
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v.
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Board observes that the RO denied the claims of entitlement to
service connection for the disorders on appeal on the basis that
they were not well grounded. The statutory requirement that a
veteran submit a well-grounded claim,

2 -

however, was repealed by the Veterans Claims Assistance Act of
2000, as discussed above. Hence, due process requires that these
claims be developed and readjudicated under the Veterans Claims
Assistance Act of 2000 on the merits. Bernard, 4 Vet. App. at 392-
94.

A report of a VA medical examination in May 1999 shows that the
veteran had complaints with various joints and that these joints
were examined. The examiner requested range of motion studies and
X-rays of various joints. Reports of these studies are in the
veteran's claims file, but the record does not show, that these
reports were reviewed by examiner who requested the them. The
service medical records also show that the veteran was treated for
various joint problems. Under the circumstances in this case and
the provisions of the Veterans Claims Assistance Act of 2000, the
duty to assist the veteran includes obtaining an addendum to the
report of the VA medical examination that includes diagnoses of the
veteran's conditions, and opinions as to the etiology of all
conditions found. Horowitz v. Brown, 5 Vet. App. 217 (1993).

The August 1999 RO rating decision granted service connection for
tinnitus and assigned a 10 percent rating, effective from January
1999; and granted service connection for residuals of fracture of
the 2d finger of the right hand and assigned a noncompensable
evaluation, effective from January 1999. In his notice of
disagreement received in August 1999, the veteran disagreed with
the determinations in the August 1999 RO rating decision. A review
of the record shows that the veteran has not been provided with a
statement of the case as to the issues of entitlement to an initial
evaluation for tinnitus in excess of 10 percent, and entitlement to
a compensable initial evaluation for residuals of fracture of the
2nd finger of the right hand. See 38 C.F.R. 20.201, 20.300 (2000).
While it is true that the veteran has not submitted a timely
substantive appeal, the Board is obligated to remand this issue to
the RO for the issuance of a statement of the case and notification
of appellate rights. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded to the RO for the following
actions:

3 -

1. The RO should contact the veteran and afford him the opportunity
to identify or submit any additional pertinent evidence in support
of his claims of entitlement to service connection, to include
evidence that provides a relationship between any of the claimed
disorders and his period of active military service. Based on his
response, the RO should attempt to procure copies of all records
which have not previously been obtained from identified treatment
sources. All attempts to secure this evidence must be documented in
the claims file by the RO. If, after making reasonable efforts to
obtain named records the RO is unable to secure same, the RO must
notify the veteran and (a) identify the specific records the RO is
unable to obtain; (b) briefly explain the efforts that the RO made
to obtain those records; and (c) describe any further action to be
taken by the RO with respect to the claim. The veteran must then be
given an opportunity to respond.

2. The RO should contact the examiner who conducted the VA
examination in May 1999, to prepare an addendum to that report, to
include appropriate diagnoses of any disorders found. The claims
file must be made available to and reviewed by the examiner and the
report should reflect that such a review was made. Based on the
medical evidence of record, to include range of motion studies and
x-rays of various joints conducted at the VA medical facility in
1999, and the veteran's service medical records, the examiner
should state whether it is at least as likely as not that any
diagnosed disorder found is related to the veteran's period of
active duty. A complete rationale for any opinion expressed should
be included in the report. Any report prepared should be typed.

4 -

3. If the examiner who conducted the VA examination in May 1999 is
no longer available, the veteran should be afforded an appropriate
substitute examination to determine the etiology of any claimed
disorder found. All pertinent symptomatology and findings should be
reported in detail. Any indicated diagnostic tests and studies
should be accomplished. The claims file must be made available to
and reviewed by the examiner prior to the requested study and the
examination report should reflect that such a review was made.
Following a review of the service and postservice medical records
the examiner should state whether it is at least as likely as not
that any disorder found is related to the veteran's active duty
service. A complete rationale for all opinions should be provided.
Any report prepared should be typed.

4. The veteran is hereby notified that it is his responsibility to
report for any examination scheduled and to cooperate in the
development of the claim. The consequences for failure to report
for a VA examination without good cause may include denial of the
claim. 38 C.F.R. 3.158, 3.655 (2000). In the event that the veteran
does not report for a scheduled examination, documentation should
be obtained which shows that notice scheduling the examination was
sent to the last known address. It should also be indicated whether
any notice that was sent was returned as undeliverable.

5. Appropriate action, including the issuance of a statement of the
case and notification of the veteran's appellate rights on the
issues of entitlement to an initial evaluation for tinnitus in
excess of 10 percent, and entitlement to a compensable initial
evaluation for

5 -

residuals of fracture of the 2d finger of the right hand is
necessary. 38 C.F.R. 19.26 (2000). The veteran and his
representative are reminded that to vest the Board with
jurisdiction over these issues, a timely substantive appeal to the
August 1999 rating decision must be filed. 38 C.F.R. 20.202 (2000).

6. Thereafter, the RO should review the veteran's claims of
entitlement to service connection for the disorders on appeal based
on the merits. If any issue on appeal remains denied, a
supplemental statement of the case should be provided to the
veteran and his representative. After the veteran and his
representative have had an adequate opportunity to respond, the
appeal should be returned to the Board for appellate review.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims (Court) for
additional development of other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658
(1994),38 U.S.C.A. 5101 (West Supp. 2000) (Historical and Statutory
Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the regional offices to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. No
action is required by the veteran until he receives further notice;
however, he may present additional evidence or argument while the
case is in remand status at the RO. Kutscherousky v. West, 12 Vet.
App. 369 (1999).


JOY A. MCDONALD 
Acting Member, Board of Veterans' Appeals

6 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

7 -



